105 Mich. App. 708 (1981)
307 N.W.2d 707
NICKELS
v.
BROWN CITY COMMUNITY SCHOOLS
Docket No. 50832.
Michigan Court of Appeals.
Decided April 22, 1981.
Fieger, Cousens & Boesky, P.C., for plaintiff.
Thrun, Maatsch & Nordberg, P.C. (by G. Michael White), for defendant.
*709 Before: V.J. BRENNAN, P.J., and N.J. KAUFMAN and M.J. KELLY, JJ.
V.J. BRENNAN, P.J.
Plaintiff appeals from a Lapeer County Circuit Court order dismissing her complaint. On August 2, 1976, plaintiff had instituted the instant suit claiming that she should have been allowed to use her accumulated sick leave during her maternity leave which she took commencing March 20, 1972. The defendant had denied her this benefit on the basis that a provision of the collective-bargaining contract forbade the use of sick leave during maternity leave. Plaintiff alleged that this contract clause was discriminatorily unconstitutional and, hence, should be declared void as against public policy.
Since this case and its underlying facts arose prior to the enactment of the Elliott-Larsen Civil Rights Act, MCL 37.2101 et seq.; MSA 3.548(101) et seq., effective March 31, 1977, the dispositive issue is whether such action was violative of the state's civil rights acts in effect prior to the effective date of the current act. Subsequent to the submission of this case, this Court decided Dep't of Civil Rights ex rel Jones v Dep't of Civil Service, 101 Mich. App. 295; 301 NW2d 12 (1980). We are persuaded that the logic and analysis of that case is equally applicable to and determinative of the instant case. Therefore, we hold that the better reading of the applicable case law and statutory provisions support plaintiff's contentions.
Reversed and remanded to determine plaintiff's damages. No costs, a public question being involved.